Exhibit 10(w)

SEVERANCE RELEASE AND WAIVER

I. RECITALS

A. This AGREEMENT, which is effective on the EFFECTIVE DATE, is by and between
Newmont USA Limited and Bruce Hansen (hereinafter “EMPLOYEE”).

B. In consideration of the promises contained in this AGREEMENT, NEWMONT and
EMPLOYEE agree as follows:

II. DEFINITIONS

The following definitions shall be applicable for the purposes of only this
AGREEMENT:

A. “AGREEMENT” means this Severance Release and Waiver.

B. “CLAIMS” means any debt, obligation, demand, application for attorneys’ fees
and/or dispute resolution costs, cause of action, judgment, controversy or claim
of any kind whatsoever between EMPLOYEE and NEWMONT, whether arising under
common law or statute, including but not limited to claims for breach of
contract (express or implied), quasi-contract, promissory estoppel, tort, fraud,
misrepresentation, discrimination or any other legal theory; disputes relating
to the employment relationship between the parties, termination thereof, or the
interpretation of this AGREEMENT; any and all debts, obligations, claims,
demands, compensation, or rights under the company’s employee benefit plans;
claims under Title VII of the Civil Rights Act of 1964, as amended; claims under
the Civil Rights Act of 1991; claims under the Age Discrimination in Employment
Act of 1967, as amended; claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985,
or § 1988; claims under the Family and Medical Leave Act of 1993; claims under
the Americans with Disabilities Act of 1990, as amended; claims under the Fair
Labor Standards Act of 1938, as amended; claims under the Employee Retirement
Income Security Act of 1974, as amended; claims under the Worker Adjustment and
Retraining Notification Act; or any other applicable federal, state, or local
statute or ordinance.

C. “COMPANY INFORMATION” means any confidential legal, financial, marketing,
business, technical, or other information, including specifically but not
exclusively, information which EMPLOYEE prepared, caused to be prepared, or
received in connection with EMPLOYEE’s employment with NEWMONT, such as
management and business plans, business strategies, software, software
evaluations, trade secrets, personnel information, marketing methods and
techniques, and any of the above-recited information as it relates to NEWMONT.
COMPANY INFORMATION does not include: (a) information or knowledge which is now
or may subsequently come into the public domain other than by way of
unauthorized disclosure by EMPLOYEE; or



--------------------------------------------------------------------------------

(b) information or knowledge which EMPLOYEE is required to disclose by order of
a governmental agency or court after timely notice has been provided to NEWMONT
of such order.

D. “EFFECTIVE DATE” means the first date upon which all of the following have
occurred: (1) EMPLOYEE has executed this AGREEMENT; (2) the revocation period,
if any, has expired without revocation by EMPLOYEE; (3) the executed agreement
has been timely returned to Director of Employee Services, Newmont, 1700 Lincoln
Street, Denver, CO 80203; and (4) any CLAIMS by EMPLOYEE have been withdrawn and
dismissed with prejudice.

E. “EMPLOYEE” means Bruce Hansen.

F. “NEWMONT” means Newmont USA Limited and any predecessor or current or former
subsidiary, parent, affiliated company, or successor of any of them, or benefit
plan maintained or participated in by any of them , and the current and former
directors, officers, employees, shareholders and agents of any or all of them,
unless otherwise specifically stated in this AGREEMENT.

G. “NEWMONT PROPERTY” shall include, but not be limited to, keys, access cards,
files, memoranda, reports, software, credit cards, computer disks, instructional
and management manuals, books, cellular phones, blackberries and computer
equipment of NEWMONT.

III. COVENANTS

A. Separation from Employment. EMPLOYEE shall be separated from employment with
NEWMONT, effective November 20, 2006 (“Separation Date”).

B. Severance Benefits to EMPLOYEE. Contingent upon execution of this AGREEMENT
on or after November 17, 2006, without revocation, NEWMONT will: 1) provide to
EMPLOYEE a payment in the gross amount of $1,296,891.21, less all applicable
local, state, and federal withholding taxes, and benefits pursuant to the
provisions of the Severance Plan of Newmont, and; 2) Newmont shall vest any
unvested restricted stock granted to EMPLOYEE, as of November 20, 2006. The
amount stated in section III.B.(1) of this paragraph shall be paid within thirty
(30) days after the EFFECTIVE DATE of this AGREEMENT, and the vesting of the
unvested restricted stock stated in section III.B.(2) of this paragraph shall be
done as soon as practicable after the EFFECTIVE DATE of this AGREEMENT. For the
vesting of restricted stock stated in section III.B.(2) of this paragraph,
NEWMONT shall issue EMPLOYEE a form 1099 for tax purposes.

C. No Other Payments. Payment of all sums set forth in this AGREEMENT shall
discharge all obligations of NEWMONT to EMPLOYEE for anything related to
EMPLOYEE’S employment with NEWMONT and the termination thereof, and

 

- 2 -



--------------------------------------------------------------------------------

EMPLOYEE waives all rights to other compensation and benefits including
specifically, but not exclusively, salaries, bonuses, benefits of whatsoever
kind and description, and allowances for perquisites, but excluding the matters
identified in section III.H of this AGREEMENT.

D. Return and Protection of COMPANY INFORMATION. EMPLOYEE will not use or
disclose COMPANY INFORMATION at any time subsequent to the EFFECTIVE DATE of
this AGREEMENT. EMPLOYEE will, by the Separation Date, return to NEWMONT all
NEWMONT PROPERTY and all documents and other material containing COMPANY
INFORMATION. EMPLOYEE will not retain copies or excerpts of COMPANY INFORMATION.
EMPLOYEE will not disclose COMPANY INFORMATION at any time prior to the
EFFECTIVE DATE of this AGREEMENT, except as required in the course of EMPLOYEE’s
employment with NEWMONT. EMPLOYEE acknowledges that this paragraph is a material
term of this AGREEMENT. Accordingly, in the event of a breach of this paragraph
by EMPLOYEE, in addition to any other remedy available to NEWMONT, NEWMONT may
cease any remaining payments otherwise due EMPLOYEE under this AGREEMENT and
will be entitled to injunctive relief and damages against EMPLOYEE, provided,
however, that use or possession of COMPANY INFORMATION pursuant to and in
accordance with the terms of the separate Transitional Consulting Agreement
shall not be a breach of this AGREEMENT.

E. Release of Claims By EMPLOYEE. As a material inducement to NEWMONT to enter
into this AGREEMENT, EMPLOYEE, as a free and voluntary act, hereby forever
releases and discharges NEWMONT from, and covenants not to sue NEWMONT for,
CLAIMS which EMPLOYEE might have or assert against NEWMONT (1) by reason of
EMPLOYEE’S employment and/or termination of employment by NEWMONT and all
circumstances related thereto; or (2) by reason of any other matter, cause or
thing whatsoever which may have occurred between EMPLOYEE and NEWMONT prior to
the date of execution of this AGREEMENT, excluding claims or rights listed in
section III.H of this AGREEMENT. With respect to any charges of discrimination
filed with any federal, state or local agency, pending or otherwise, arising
from or related to EMPLOYEE’S employment or termination of employment with
NEWMONT, EMPLOYEE acknowledges that EMPLOYEE knowingly and voluntarily waives
his or her right to seek individual relief on his or her own behalf.

F. Tax Liability. EMPLOYEE and NEWMONT agree that, in the event any taxing
authority determines that amounts paid pursuant to this agreement are taxable
beyond any amount withheld by NEWMONT, EMPLOYEE is solely responsible for the
payment of all such taxes and penalties assessed against EMPLOYEE, except for
legally mandated employer contributions, and that NEWMONT has no duty to defend
EMPLOYEE against any such tax claim, penalty or assessment. EMPLOYEE agrees to
cooperate in the defense of any such claim brought against NEWMONT. NEWMONT
agrees to cooperate in the defense of any such claim brought against EMPLOYEE.

 

- 3 -



--------------------------------------------------------------------------------

G. Confidentiality. EMPLOYEE and NEWMONT agree that except as otherwise
specifically provided in this AGREEMENT, they will not disclose (in whole or in
part) any of the terms or provisions of this AGREEMENT, or characterize any of
the terms or provisions of this AGREEMENT, to any other person or entity. It
shall not be a breach of this AGREEMENT for NEWMONT to disclose the terms and
provisions of this AGREEMENT to its officers, directors, and employees with a
need to know, for EMPLOYEE to disclose the terms and provisions of this
AGREEMENT to his spouse, or for either party to disclose the terms and
provisions of this AGREEMENT to their attorneys, accountants, tax advisors, or
as compelled by law.

H. Exclusions from Release. Notwithstanding any language in this AGREEMENT to
the contrary, the waiver in section III.C and the release of claims in section
III.E by EMPLOYEE shall not apply to: 1) any vested rights pursuant to any
applicable pension or retirement savings plan of NEWMONT; 2) any rights to
indemnification, insurance coverage, or payment of defense costs to which
EMPLOYEE may be entitled as a result of EMPLOYEE’S status as a former officer of
NEWMONT; 3) EMPLOYEE’S rights as an owner of shares of stock in NEWMONT and
EMPLOYEE’S rights with respect to any stock options which are vested as of the
Separation Date; and 4) EMPLOYEE’S rights to continuation of health insurance
coverage pursuant to COBRA. Any stock options are governed by the applicable
award agreement.

I. Release of Claims By NEWMONT. As a material inducement to EMPLOYEE to enter
into this AGREEMENT, NEWMONT, as a free and voluntary act, hereby forever
releases and discharges EMPLOYEE from, and covenants not to sue EMPLOYEE for,
CLAIMS which NEWMONT might have or assert against EMPLOYEE (1) by reason of
EMPLOYEE’S employment and/or termination of employment by NEWMONT and all
circumstances related thereto; or (2) by reason of any other matter, cause or
thing whatsoever which may have occurred between EMPLOYEE and NEWMONT prior to
the date of execution of this AGREEMENT, provided, however, that Newmont does
not release any rights or claims related to or arising out of the following two
pending civil actions to which EMPLOYEE is a party: UFCW Local 880-Retail Food
Employers Joint Pension Fund, Pompano Beach Police & Firefighters’ Retirement
System, and Kamel Aoudid v. Newmont Mining Corp., Wayne W. Murdy, Pierre
Lassonde, Bruce D. Hansen, David H. Francisco, Thomas L. Enos, Russell Ball and
Robert J. Gallagher, Consolidated Civil Action No. 05-CV-1046-MSK-BNB, In the
United States District Court for the District of Colorado: Jack G. Blaz,
Derivatively on Behalf of Newmont Mining Corporation, v. Wayne Murdy, Bruce D.
Hansen, Pierre Lassonde, Glen A. Barton, Vincent A. Calarco, Michael S. Hamson,
Leo I. Higdon, Jr., Robert J. Miller, Robin A. Plumbridge, John B. Prescott,
Michael K. Reilly, Donald C. Roth, Seymour Schulich, and James V. Taranik and
Newmont Mining Corporation (nominal defendant), Civil Action
No. 05-CV-01084-WDM-MJW, In the United States District Court for the District of
Colorado.

 

- 4 -



--------------------------------------------------------------------------------

IV. ADDITIONAL PROVISIONS

A. EMPLOYEE Cooperation. As a free and voluntary act, EMPLOYEE agrees after
EMPLOYEE’s separation to cooperate at NEWMONT’S expense with any investigations
or lawsuits involving NEWMONT on matters where EMPLOYEE had specific knowledge
or responsibility. EMPLOYEE shall make himself or herself available at NEWMONT’S
expense for any litigation, including specifically, but not exclusively,
preparation for depositions and trial. EMPLOYEE will not receive reimbursement
for time spent testifying in depositions or trial. EMPLOYEE agrees not to assist
or provide information in any litigation against NEWMONT, except as required
under law or formal legal process after timely notice is provided to NEWMONT to
allow NEWMONT to take legal action with respect to the request for information
or assistance. Unless EMPLOYEE’S assistance under this section IV.A is provided
during the term of the separate Transitional Consulting Agreement between the
parties, EMPLOYEE shall be compensated at the rate of $250 per hour for such
assistance, and EMPLOYEE’S obligation to provide such assistance shall be
limited to ten hours per week, unless otherwise agreed. Nothing in this
AGREEMENT shall restrict or preclude EMPLOYEE from, or otherwise influence
EMPLOYEE in, testifying fully and truthfully in legal or administrative
proceedings against NEWMONT, as required by law or formal legal process.

B. Severability. In case any one or more of the provisions of this AGREEMENT
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired. Further, any provision
found to be invalid, illegal or unenforceable shall be deemed, without further
action on the part of the parties hereto, to be modified, amended and/or limited
to the minimum extent necessary to render such clauses and/or provisions valid
and enforceable.

C. Entire Agreement. This AGREEMENT supersedes all prior written and verbal
promises and agreements between the parties with respect to EMPLOYEE’S
employment with NEWMONT and the termination thereof. This AGREEMENT constitutes
the entire agreement between the parties, with respect to EMPLOYEE’S employment
with NEWMONT and the termination thereof, and may be amended, modified or
superseded only by a written agreement signed by both parties. No oral
statements by any employee of NEWMONT shall modify or otherwise affect the terms
and provisions of this AGREEMENT.

D. Governing Law. This AGREEMENT shall be construed in accordance with the laws
of the State of Colorado.

E. No Admission of Liability. NEWMONT denies that it has taken any improper
action against EMPLOYEE in violation of any federal, state, or local law or
common law principle. The parties agree that this AGREEMENT shall not be
admissible in any proceeding as evidence of any improper conduct by NEWMONT.

 

- 5 -



--------------------------------------------------------------------------------

F. Free and Voluntary Act. This release means, in part, that EMPLOYEE gives up
all rights to damages and/or money based upon any claims against NEWMONT of age
discrimination that arise through the date this AGREEMENT is signed. EMPLOYEE
acknowledges that EMPLOYEE has been given at least forty-five (45) days to
consider this AGREEMENT and that EMPLOYEE has been advised to consult with an
attorney prior to signing this AGREEMENT. EMPLOYEE may waive the balance of the
forty-five (45) day consideration period by signing this AGREEMENT sooner.
EMPLOYEE further acknowledges that by law EMPLOYEE has the right to revoke (that
is, cancel) this AGREEMENT within seven (7) calendar days of signing it. To be
effective, EMPLOYEE’S revocation must be in writing and tendered to Director of
Employee Services, Newmont, 1700 Lincoln Street, Denver, CO 80203, either by
mail or by hand delivery within the seven (7) day period. If by mail, the
revocation must be: 1) postmarked within the seven (7) day period; 2) properly
addressed; and 3) sent by Certified Mail, Return Receipt Requested. In the event
that EMPLOYEE exercises this right to revoke, EMPLOYEE agrees to return to
NEWMONT any and all sums paid to EMPLOYEE in consideration of the AGREEMENT.

G. No Other Representations. EMPLOYEE acknowledges that no promises or
representations have been made to induce EMPLOYEE to sign this AGREEMENT other
than as expressly set forth herein and that EMPLOYEE has signed this AGREEMENT
as a free and voluntary act.

THIS IS A RELEASE – BY SIGNING, YOU ARE ACKNOWLEDGING THAT

YOU HAVE READ, UNDERSTAND, AND AGREE TO THE TERMS SET FORTH

ABOVE. BEFORE SIGNING YOU SHOULD READ CAREFULLY

AND CONSULT WITH AN ATTORNEY

 

NEWMONT       EMPLOYEE

By:

 

/s/ Sharon E. Thomas

   

/s/ Bruce D. Hansen

Title:

  Vice President and Secretary    

Date:

  November 17, 2006     Date: November 17, 2006

 

- 6 -